Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 04/23/2020.
Claims 1-14 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a document deposit terminal configured to…” and “a document verification terminal configured to…” in claims 1-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.














Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 2 and 4, the claim limitations “a document deposit terminal configured to…” and “a document verification terminal configured to…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




As to claims 1, 4, 8 and 11, the limitations “so as to generate …” and “so as to submit …” render the claims indefinite because it is unclear whether the limitations are actually performed as part of the claimed functions/steps of the system/method claims or are they merely indications of what the intended outcome of the previously recited step is, i.e. intended use language. The examiner would suggest amending the limitations to read “
As to claims 3, 5-7, 9, 10 and 12-14, claims 3, 5-7, 9, 10 and 12-14 do not cure the deficiency of claims 1 and 8 and are rejected under 35 USC § 112 for their dependency upon claims 1 and 8.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0311646 to Koenig et al. teaches a blockchain-based system for analyzing and tracking work performance including creating a key pair and blockchain address, storing hashes on a blockchain which are compared for later validation.
US 2020/0252202 to Madl et al. teaches a cross-chain validation method including the auditor may query the persistent key-value store of the blockchain using the upload ID to obtain the data hash and the transaction ID. In the next step, the auditor may perform a query on the database 140 using either the transaction ID 134 or the upload ID 114 (or both) to obtain the digital record 112. Further, the auditor 150 may invoke a hash verification service to generate a hash of the digital record 112. The verification service may further determine whether the generated hash matches the data hash 124 stored in the key-value store of the blockchain 130. If the digital record 112 is altered in any way, the mismatch can be detected by the auditor 150 due to the mismatch between the hash values.
US 2018/0227131 to Ebrahimi et al. teaches an electronic identification verification method with storage of certification records to a side chain including generating a salt that is unique; hashing the data combined with the salt to create a generated hashed data; generating a certification record based on signing the generated hashed data using a private key of the certifying entity to create a signed certification of the data; hashing the certification record; transmitting the hashed certification record to a blockchain for storing; receiving a certification tx-ID of the hashed certification record; generating a certification data block including the certification record and the certification tx-ID; and storing the certification data block to a side chain. Further included is a transaction number corresponding to a hash value and public key
US 2018/0343128 to Uhr et al. teaches tampering verification system and method for financial institution certificates based on blockchain wherein generating the verification-related information includes processes of: the authentication-managing server, if the certificate and the specific transaction ID are received, transmitting the specific transaction ID to the blockchain nodes to thereby request a transmission of the specific transaction information on certificate, the blockchain nodes retrieving the specific transaction information on certificate from the blockchain nodes by referring to the specific transaction ID, and transmitting the specific transaction information on certificate to the authentication-managing server, and the authentication-managing server (i) instructing its hashing engine to generate specific node hash information for comparison by hashing a data group comprised of the client identification information and the certificate transmitted from the client device, (ii) comparing (ii-1) the specific node hash information for registration included in the specific transaction information on certificate transmitted from the blockchain nodes and (ii-2) the specific node hash information for comparison, and (iii) generating the verification-related information representing whether the two pieces of respective specific node hash information at the step (ii) are identical to each other.
US 2017/0235970 to Conner teaches scalable data verification with immutable data storage including generating a digital signature by encrypting the first hash value based on a private key associated with device and indicating and/or selecting a specific cryptographic hash function for generating a hash value.
US 2011/0191244 to Dai teaches a secured transaction system wherein a generated transaction ID includes an Issuer ID, Account ID, Merchant ID, time stamp and transaction amount.
US 2020/0244470 to Ruckriemen et al. teaches a method of issuing virtual documents in a blockchain, wherein a transaction number corresponding to a hash value and public key is received back from the public storage facility and wherein the hash value, a time stamp and the transaction number are encrypted with a public key.
US 2020/0389313 to Singh et al. teaches a document validation system including comparing hashes wherein transactional information of each transaction that is recorded within the new data block, the transaction data may include one or more of a type of the transaction, a version, a timestamp, a channel ID of the distributed ledger 620, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions), a client (creator) identify such as a public key and certificate, a signature of the client, identities of endorsers, endorser signatures, a proposal hash, chaincode events, response status, namespace, a read set (list of key and version read by the transaction, etc.), a write set (list of key and value, etc.), a start key, an end key, a list of keys, a Merkel tree query summary, and the like.

Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 8, and their respective dependent claims, would be allowable over the prior art of record, including Koenig, Madl, Ebrahimi, Uhr, Conner and the remaining references cited by the Examiner, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious receiving the electronic document and the corresponding blockchain transaction number, by a document verification terminal, to generate a to-be-checked document hash value according to the specific hash function and the electronic document and to submit the blockchain transaction number to the management interface and obtaining and submitting the original document hash value and the blockchain account from the blockchain, by the management interface, to the document verification terminal for verifying the to-be-checked document hash value with the original document hash value recorded in the blockchain and determining the blockchain account and the ID account, in view of the other limitations of the claim, as specified in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497